Citation Nr: 0706924	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  97-28 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for 
service-connected residuals of a left knee injury with 
arthritis and limitation of motion, evaluated as 10 percent 
disabling for the period from October 1, 1996 to August 4, 
2005.

2.  Entitlement to an increased evaluation for 
service-connected residuals of a left knee injury with 
arthritis and limitation of motion, evaluated as 20 percent 
disabling for the period on and after August 5, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in New 
York, New York (RO).  This case was remanded by the Board in 
July 2006 for additional development.


FINDINGS OF FACT

1.  For the period from October 1, 1996 to August 4, 2005, 
the veteran's service-connected left knee disorder was 
manifested by edema, effusion, weakness, tenderness, and 
limitation of motion, at most, to 80 degrees of flexion and 
10 degrees of extension.

2.  For the period on and after August 5, 2005, the veteran's 
service-connected left knee disorder is manifested by edema, 
effusion, weakness, tenderness, and limitation of motion, at 
most, to 55 degrees of flexion and 15 degrees of extension.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left knee disorder, for the period from October 1, 1996 
to August 4, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for a left knee disorder, for the period on and after August 
5, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  A letter dated in 
August 2002 satisfied the duty to notify provisions; the 
claims were subsequently readjudicated.  Additional letters 
were also provided to the veteran in January 2004 and June 
2005, after which the claims were again readjudicated, and in 
July 2006, subsequent to remand.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for recurrent dislocation, left patella, 
was granted by an August 1974 rating decision and a 10 
percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, effective July 18, 1974.  An April 1982 
rating decision assigned a 20 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, effective July 28, 
1981.  A July 1982 rating decision assigned a 100 percent 
evaluation under 38 C.F.R. § 4.30, effective from August 21, 
1981 to December 1, 1981.  A 20 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
effective December 1, 1981.  A September 1983 rating decision 
recharacterized the disability as post-operative status left 
knee for recurrent dislocation, left patella, with slight 
degenerative changes by x-ray and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-
5257, effective December 1, 1983.  See 38 C.F.R. § 4.27 
(2006) (unlisted disabilities requiring rating by analogy 
will be coded by the numbers of the most closely related body 
part and "99").  An August 1998 rating decision 
recharacterized the disability as status post left knee 
arthroscopy, medial and lateral meniscectomies, shaving and 
debridement and assigned a 100 percent evaluation under 38 
C.F.R. § 4.30, effective from July 12, 1996 to October 1, 
1996.  A 10 percent evaluation was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5257, effective October 1, 
1996.  See Id.

A January 2004 rating decision recharacterized the disability 
as residuals of a left knee injury with arthritis and 
limitation of motion and continued the 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The 
hyphenated diagnostic code in this case indicates that 
traumatic arthritis, under Diagnostic Code 5010, was the 
service-connected disorder, and limitation of flexion of the 
leg, under Diagnostic Code 5260, was a residual condition.  A 
January 2006 rating decision assigned a 20 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260, 
effective August 5, 2005.  See Id.

A December 1996 private medical report stated that the 
veteran reported pain and swelling in his left knee which 
began 2 week before.  On physical examination, the veteran 
had "+4" effusion.  There was pain upon full flexion 
secondary to tightness posteriorly and in the prepatellar 
region.

A February 1997 VA x-ray examination report showed 
hypertrophic degenerative changes in the bony component of 
the left knee joint which represented degenerative arthritis.  
A soft tissue abnormality was seen and no effusion was 
demonstrated.  The impression was degenerative arthritis.

A February 1997 VA outpatient medical report stated that the 
veteran complained of pain in his left knee.  He stated that 
the knee locked and he was unable to extend it at times.  The 
report stated that there was edematous pain in the back of 
his leg and the skin was warm to the touch.  The veteran 
reported that the pain had worsened over the previous 2 
weeks.  On physical examination, the veteran's extremities 
were negative for clubbing, cyanosis, and edema.  He had a 
left knee scar midline and mild painful movement.

An October 1998 VA x-ray examination report showed relative 
narrowing of the joint space associated with hypertrophic 
degenerative changes in the bony component of the knee joint.  
The impression was bilateral degenerative arthritis with no 
essential interval change as compared to the February 1997 
study.  The loose fragment in the joint space could not be 
seen.

An October 1998 VA joints examination report stated that the 
veteran complained of left knee pain on bending or stair 
climbing.  He reported that he could not lift any weight, but 
could carry weight if it was given to him.  The veteran was 
also noted to have some pain at rest.  The report noted that 
the precipitating factors for a flare-up were stair climbing 
or bending and that rest was an alleviating factor.  The 
report stated that the veteran would need a cane and a left 
knee brace.  There was no dislocation or subluxation.  The 
report stated that the condition had an affect on the 
veteran's usual occupation and daily activities by preventing 
him from long standing and stair climbing.

On physical examination, the veteran's left knee range of 
motion was to 110 degrees of flexion with pain and 0 degrees 
of extension.  The question of whether there was additional 
limitation due to pain, fatigue, or weakness was not 
assessable.  There was objective evidence of painful motion.  
The veteran's left knee had edema and minor effusion.  There 
was "vague" tenderness over the posterior and retropatellar 
areas and there was crepitation on flexion.  Under weight 
bearing status, the report stated that the veteran could walk 
on tandem and heels, but had some difficulty walking on 
tiptoes.  Squatting was "70 [percent]" with pain.

The diagnosis was left knee injury, possible patella 
dislocation in 1973, status post proximal re-alignment of the 
patella in 1981, status post-arthroscopic surgery done to the 
left knee in July 1996 with debridement of the meniscal, 
moderate to severe residual degenerative joint disease of the 
left knee.  The examiner commented that the veteran's left 
knee range of motion and pain level was unchanged since 1996.

A February 2002 VA outpatient medical report stated that the 
veteran complained of left knee pain for the previous 29 
years which was worsening.  He reported that his knee locked 
in the morning.  On physical examination, the veteran's left 
knee had a surgical scar which was clean, dry, and intact.  
The knee had a full range of motion with crepitus.

A second February 2002 VA outpatient medical report recorded 
the same complaints as the first February 2002 VA outpatient 
medical report.  On physical examination of the left knee, 
there was "large" effusion and no instability.  The range 
of motion was to 90 degrees of flexion and 10 degrees of 
extension with pain and crepitus.  The patella tracked well.

An April 2002 VA outpatient medical report recorded the same 
complaints as the February 2002 VA outpatient medical 
reports.  On physical examination, the findings were also the 
same as in the second February 2002 VA outpatient medical 
report.  The diagnosis was moderate osteoarthritis.

A July 2002 VA outpatient medical report stated that the 
veteran complained of knee pain.  On physical examination, 
there was crepitus, a decreased range of motion, no 
neurovascular compromise, no warmth, and mild induration.

An August 2002 VA outpatient medical report stated that the 
veteran complained of severe left knee pain that prevented 
his knee from bending.  He reported no locking, clicking, or 
giving way.  On physical examination, the veteran's left knee 
had a questionable small effusion, mild patellofemoral 
crepitus, and no instability.  The veteran's left knee range 
of motion was to 85 degrees of flexion and 5 degrees of 
extension.  There was mild anterior peri-patellar tenderness.  
The examiner noted that the veteran had significant 
patellofemoral symptoms that were not responsive to physical 
therapy or nonsteroidal anti-inflammatory drugs.  

An August 2002 VA x-ray examination report stated that 
bilateral knee x-rays showed no fracture or dislocation.  
There were degenerative changes in both medial and lateral 
compartments, although the disc spaces were relatively well 
maintained.  There were severe degenerative changes of the 
patellofemoral joint but the patella appeared to rest within 
the intercondylar groove.  A single ossification was seen 
superior to the patella which might have represented a loose 
body.  The impression was severe degenerative changes as 
described and a possible loose body.

A second August 2002 VA outpatient medical report stated that 
the veteran complained of left knee pain.  On physical 
examination, the veteran had an antalgic gait.  His left knee 
had a painful range of motion, anterior tenderness, and 
patellofemoral crepitus.

An August 2002 VA physical therapy report stated that the 
veteran complained of moderate to maximum pain deep in the 
joint of his left knee.  He stated that he had difficulty 
with pain when negotiating stairs and squatting.  On physical 
examination, the veteran's left knee passive range of motion 
was to 100 degrees, with pain at the end range, and 8 degrees 
of extension.  There was moderate pain on palpation over the 
lateral joint line.  The assessment was moderate to severe 
patellofemoral arthritis and small component of knee 
arthritis.

A September 2002 VA joints examination report stated that the 
veteran complained of pain at the same level as the previous 
examination, but could not walk more than 2 blocks and could 
climb only a few steps with pain.  The veteran reported that 
he had flare-ups precipitated by stair climbing, bending, and 
walking, which was alleviated by rest.  The veteran was using 
a cane and a left knee brace.  The effect on his usual 
occupation and daily activities was that he could not stand 
more than a few minutes, sat with a straight left leg, could 
walk one block with pain, could not left heavy weights, and 
could not run or jump.

On physical examination, the veteran's left knee range of 
motion was to 80 degrees of flexion, with pain, and 0 degrees 
of extension.  Pain was described as 7 on a scale from 1 to 
10.  The veteran's left knee had edema, effusion, weakness 
was "4x5", and marked tenderness on the medial and lateral 
aspects.  His gait was antalgic.  The McMurray test could not 
be done on the left knee and the Lachmann test was negative.  
The report stated that an August 2002 x-ray reported severe 
degenerative arthritis of the patellofemoral joint and 
lateral and medial compartment of the left knee.  The 
diagnosis included status post proximal realignment of the 
patella in 1981 of the left knee, status post arthroscopic 
surgery of the left knee, with lateral and medial 
meniscectomy done with debridement, and residual severe 
degenerative arthritis of the left knee involving the 
femoropatellar and femorotibial joint.  The examiner 
commented that the veteran's left knee condition had 
deteriorated since October 1998 and had more effusion, more 
swelling, more pain, and a decreased range of motion.

A November 2002 VA outpatient medical report stated that the 
veteran complained of medial and lateral left knee pain, made 
worse by physical therapy.  On physical examination, the 
veteran had a well healed incision, medial and lateral joint 
line pain, and no patellar pain.  There was no effusion.  
Steinman and McMurray tests were negative.

In the transcript of an October 2004 hearing before the 
Board, the veteran stated that his knee was "basically 
swollen all the time."  He stated that his knee caused him 
pain every day.  The veteran also stated that he could not 
run and if he walked 10 blocks his "knee is going to be 
truly swollen and then I am going to have a miserable 
night."  He reported that there was grinding in his knee, he 
could not climb stairs, and he could not kneel or squat.

In an August 2005 statement, the veteran reported that his 
private doctor told him that the only cure for his left knee 
arthritis was a total knee replacement.

An August 2005 private examination report stated that the 
veteran complained of increasing pain in his left knee 
especially over the previous 2 to 3 years.  On physical 
examination, the veteran's left knee range of motion was to 
90 degrees of flexion and 15 degrees of extension.  There was 
no effusion.  There was patellofemoral crepitus and medial 
joint line tenderness.  The examiner recommended that the 
veteran consider a total knee replacement.

A September 2005 VA joints examination report stated that the 
veteran complained of left knee pain all the time, mainly 
with lateral knee movement during fast walking, stair 
climbing, and sexual intercourse.  He reported flare-ups 
"off and on" precipitated by stair climbing, walking fast, 
or bending, and alleviated by elevation and rest.  The 
veteran reported that during a flare-up, pain was a 10 on a 
scale from 1 to 10 and he could not move his knee.

On physical examination, left knee range of motion was to 70 
degrees of flexion and 0 degrees of extension.  On 5 repeated 
movements, range of motion was to 55 degrees of flexion and 0 
degrees of extension.  On repeated movements, pain increased 
to 6 on a scale of 1 to 10 and there was no increase in 
coordination, fatigue, or weakness.  There was a mild 
increase in lack of endurance.  There was a half inch atrophy 
of the left quadriceps muscle.  The veteran's muscle power 
was "5 plus 5 x 5 in both thigh and leg muscles, left calf 
and [quadriceps]."  There was objective evidence of painful 
motion, edema, swelling, effusion, and tenderness.  There was 
no weakness or redness.  The veteran's gait was antalgic.  
There was no ankylosis.  The examiner stated that there was 
no dislocated semilunar cartilage, no nerve deficit, and 
muscle involvement was limited to disuse atrophy of the left 
quadriceps muscle.

In statements dated in August 2006, the veteran, his spouse, 
his sons, and a coworker stated that the veteran's left knee 
disability impacted all aspects of his life to a severe 
degree.

An August 2006 VA joints examination report stated that the 
veteran complained of pain, stiffness, swelling, and locking 
in his left knee.  The report stated that the veteran 
experienced flare-ups precipitated by walking, kneeling, and 
sitting for long periods, which was alleviated by resting.  
The report stated that during a flare-up the veteran's pain 
increased to 10 on a scale from 1 to 10.

On physical examination, the veteran's left knee range of 
motion was to 70 degrees of flexion and -10 degrees of 
extension.  The report noted that pain began at 70 degrees 
and prevented further flexion beyond that point.  After 4 
repeated motions, the pain in the veteran's left knee 
increased to 6 on a scale from 1 to 10 and his range of 
motion was additionally limited by 8 degrees of flexion, with 
no change on extension.  There was also a mild increase in 
weakness, fatigue, and lack of endurance.  The report stated 
that pain had a major functional impact.  There was objective 
evidence of painful motion, edema, effusion, and instability.  
The report noted weakness of the muscle and tenderness on the 
medial joint line, lateral joint line, and anterior aspect.  
There was no redness or heat.  The veteran's gait was 
antalgic and he put more weight on his right side.  The 
veteran's left knee was not ankylosed.  Drawer and Lachmann 
tests were negative, but "done with difficulty" due to 
pain.  The McMurray test could not be done due to pain.

The relevant diagnosis was residual left knee moderate to 
severe degenerative changes.  Following the diagnosis, the 
examiner stated that the veteran's extension was to 10 
degrees and his flexion was to 80 degrees for a total range 
of motion of 70 degrees.  The examiner stated that there was 
functional loss of the left knee due to pain and fatigue 
during flare-up.  This loss was described as "above 50 
[percent] and less than 100 [percent], exact percentage could 
not be ascertained."  The veteran had mild muscle atrophy of 
the left quadriceps muscle.  The examiner stated that "there 
is no bony ankylosis, but there is marked limitation of 
motion [on] both flexion and extension which seems like 
ankylosis."

Traumatic arthritis, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  Degenerative arthritis is rated 
on the basis of limitation of motion.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is warranted for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  For the purpose of rating 
disability from arthritis, the knee is considered to be a 
major joint.  38 C.F.R. § 4.45 (2006).

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for 
extension.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 
5260, flexion that is limited to 60 degrees is non-
compensable, flexion that is limited to 45 degrees warrants a 
10 percent rating, flexion that is limited to 30 degrees 
warrants a 20 percent rating, and flexion that is limited to 
15 degrees warrants a 30 percent rating.  Under Diagnostic 
Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent rating, extension that is limited to 15 
degrees warrants a 20 percent rating, and extension that is 
limited to 20 degrees warrants a 30 percent rating.  The 
Board notes that standard motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).

A Rating in Excess of 10 Percent for the Period From October 
1, 1996 to August 4, 2005.

A rating in excess of 10 percent is not warranted for the 
veteran's left knee disorder for the period from October 1, 
1996 to August 4, 2005.  The medical evidence of record shows 
that during this time, the veteran's left knee was limited 
to, at most, 80 degrees of flexion and 10 degrees of 
extension.  Accordingly, a rating in excess of 10 percent is 
not warranted for this time period under Diagnostic Code 
5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  In 
addition, a separate rating for limitation of flexion is not 
warranted, as the record does not show that the veteran's 
left knee range of motion was ever limited to a compensable 
degree during this time period.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260; see also VAOPGCPREC 9-04, 69 Fed. Reg. 
59990 (2004).  The veteran has reported left knee pain on 
use, a contention which is substantiated by the medical 
evidence of record.  However, the level of pain found during 
the February 2002 VA clinical record, limited extension of 
the left knee to 10 degrees, and the September 2002 VA 
examination found pain limited the left knee's flexion to 80 
degrees.  Accordingly, there is no medical evidence of record 
that the veteran experienced pain which caused additional 
limitation of motion beyond that contemplated by the 
evaluation assigned for the period from October 1, 1996 to 
August 4, 2005.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As for other provisions under the Schedule for that time 
period, the veteran's left knee was not ankylosed, there was 
no impairment of the tibia and fibula, there was no 
dislocated semilunar cartilage, and there were no symptoms 
from the removal of semilunar cartilage.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2006); see 
also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 
9-98, 63 Fed. Reg. 56704 (1998).  The Board also notes that 
the veteran currently has a separate evaluation for 
instability of the left knee, an issue which is not on appeal 
before the Board.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2006).  Accordingly, separate evaluations are not 
warranted under these provisions.

The record shows that during this time period the veteran had 
diagnoses of left knee arthritis, shown through x-ray 
examination.  However, such findings, combined with the 
limitation of motion elicited, would warrant no more than a 
10 percent evaluation under 38 C.F.R § 4.71a, Diagnostic Code 
5003.  See also 38 C.F.R. § 4.45.  The record also shows that 
during this time period the veteran had genu recurvatum with 
weakness and insecurity in weight-bearing objectively shown.  
However, as with arthritis, these findings would warrant no 
more than a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5263 (2006).  Additionally, awarding separate 
evaluations under Diagnostic Codes 5003 or 5263 would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2006); 
see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Accordingly, a rating in excess of 10 percent is not 
warranted for the veteran's left knee disorder for the period 
from October 1, 1996 to August 4, 2005.

A Rating in Excess of 20 Percent for the Period On and After 
August 5, 2005.

A rating in excess of 20 percent is not warranted for the 
veteran's left knee disorder for the period on and after 
August 5, 2005.  The medical evidence of record shows the 
veteran's left knee is currently limited to, at most, 55 
degrees of flexion and 15 degrees of extension.  Accordingly, 
a rating in excess of 20 percent is not warranted for this 
time period under Diagnostic Code 5261.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261.  In addition, a separate rating 
for limitation of flexion is not warranted, as the record 
does not show that the veteran's left knee range of motion is 
currently limited to a compensable degree.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260; see also VAOPGCPREC 9-04, 69 
Fed. Reg. 59990.  The veteran has reported left knee pain on 
use, a contention which is substantiated by the medical 
evidence of record.  However, although the August 2005 
private examination report did not state whether pain was 
taken into account in finding that the veteran's left knee 
was limited to 15 degrees of extension, subsequent VA 
examinations in September 2005 and August 2006 took pain on 
motion into account and found, at most, 10 degrees of 
limitation of extension.  The September 2005 VA joints 
examination report also took pain into account in determining 
that the veteran's flexion was limited to 55 degrees on 
flare-up.  Accordingly, there is no medical evidence of 
record that the veteran experiences pain which causes 
additional limitation of motion beyond that contemplated by 
the evaluation currently assigned for the period on and after 
August 5, 2005.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206.

As for other provisions under the Schedule for that time 
period, the veteran's left knee is not currently ankylosed, 
there was no impairment of the tibia and fibula, there was no 
dislocated semilunar cartilage, and there were no symptoms 
from the removal of semilunar cartilage.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5259, and 5262; see also 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604; VAOPGCPREC 9-98, 63 
Fed. Reg. 56704.  As stated above, the Board also notes that 
the veteran currently has a separate evaluation for 
instability of the left knee, an issue which is not on appeal 
before the Board.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Accordingly, separate evaluations are not warranted 
under these provisions.

The record shows that the veteran currently has a diagnosis 
of left knee arthritis, shown through x-ray examination.  
However, such a finding, combined with the limitation of 
motion elicited, would warrant no more than a 10 percent 
evaluation under 38 C.F.R § 4.71a, Diagnostic Code 5003.  See 
also 38 C.F.R. § 4.45.  The record also shows that during 
this time period the veteran had genu recurvatum with 
weakness and insecurity in weight-bearing objectively shown.  
However, as with arthritis, these findings would warrant no 
more than a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5263.  Additionally, awarding separate 
evaluations under Diagnostic Codes 5003 or 5263 would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14; see also 
Esteban, 6 Vet. App. at 261-6.  Accordingly, a rating in 
excess of 20 percent is not warranted for the veteran's left 
knee disorder for the period on and after August 5, 2005.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

An increased evaluation for service-connected residuals of a 
left knee injury with arthritis and limitation of motion, 
evaluated as 10 percent disabling for the period from October 
1, 1996 to August 4, 2005, is denied.

An increased evaluation for service-connected residuals of a 
left knee injury with arthritis and limitation of motion, 
evaluated as 20 percent disabling for the period on and after 
August 5, 2005, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


